NEWS RELEASE Alderon Appoints Additional Members to the Management Team January 15th, 2013 (TSX: ADV) (NYSE MKT: AXX) Alderon Iron Ore Corp. (TSX: ADV) (NYSE MKT: AXX) (“Alderon”) is pleased to announce the appointment of Xinneng (David) Li as Vice President, Asia-Pacific Affairs and Ian Chadsey as Vice President Investor Relations, effective immediately.Mr. Li will be based out of Alderon’s Vancouver office and Mr. Chadsey out of the Montreal office. Mr. Li has over 20 years of international project and financial management and corporate development experience.He worked as the CFO of Selwyn Chihong Mining Ltd., where he managed accounting, finance activities and fund raising for a large zinc and lead project in Canada.Previously, he was the Asia Finance Controller for a US based manufacturing company in China and Director of Strategic Planning for Trina Solar, a NYSE listed public company. He also held various managerial roles in Bunge Ltd., a NYSE listed public company and Cargill’s investment holding company in Beijing. Mr. Li holds an MBA from Thunderbird School of Global Management in Arizona, USA and a Ph.D. in engineering from Beijing University of Aeronautics and Astronautics in Beijing, China. Mr. Chadsey brings over 15 years of progressive experience in investor relations, media and corporate affairs.In his new role, Mr. Chadsey will be responsible for developing and managing Alderon’s communication activities with the media and financial community.Prior to joining Alderon, he was the head of Investor Relations for several large Canadian Corporations such as Agrium and Manitoba Telecom and most recently has worked for Silver Standard Resources and Norse Energy.He received his MBA from the University of Ottawa, a Bachelors of Commerce degree from Concordia University and has a CMA designation. “We are fortunate to be adding David and Ian to the team,” says Tayfun Eldem, President and CEO of Alderon. “They are joining us at a critical time as we transition Alderon toward commercial production and their expertise will be invaluable moving forward.” About Alderon Alderon is a leading iron ore development company in Canada with offices in Vancouver, Toronto, Montreal, Labrador City and St. John’s.The 100% owned Kami Project is located within Canada’s premier iron ore district and is surrounded by four producing iron ore mines.The Alderon team is comprised of skilled professionals with significant iron ore expertise to advance Kami towards production. For more information on Alderon, please visit our website at www.alderonironore.com. ALDERON IRON ORE CORP. On behalf of the Board "Mark J. Morabito" Executive Chairman Montreal Office Vancouver Office T: 514-281-9434 T: 604-681-8030 F: 514-281-5048 F: 604-681-8039 E: info@alderonironore.com www.alderonironore.com For Investor Relations, please call: Konstantine Tsakumis 1-866-683-8030 ext. 232 Cautionary Note Regarding Forward-Looking Information This press release contains "forward-looking information" concerning anticipated developments and events that may occur in the future. Forward looking information contained in this press release include, but are not limited to, statements with respect to commercial production from the Kami Property. In certain cases, forward-looking information can be identified by the use of words such as "plans", "expects" or "does not expect", "is expected", "budget", "scheduled", "estimates", "forecasts", "intends", "anticipates" or "does not anticipate", or "believes", or variations of such words and phrases or state that certain actions, events or results "may", "could", "would", "might" or "will be taken", "occur" or "be achieved" suggesting future outcomes, or other expectations, beliefs, plans, objectives, assumptions, intentions or statements about future events or performance. Forward-looking information contained in this press release is based on certain factors and assumptions regarding, among other things, the estimation of mineral reserves and resources, the realization of resource estimates, iron ore and other metal prices, the timing and amount of future exploration and development expenditures, the estimation of initial and sustaining capital requirements, the estimation of labour and operating costs, the availability of necessary financing and materials to continue to explore and develop the Kami Property (as defined herein) in the short and long-term, the progress of exploration and development activities, the receipt of necessary regulatory approvals, the completion of the environmental assessment process, the estimation of insurance coverage, and assumptions with respect to currency fluctuations, environmental risks, title disputes or claims, and other similar matters. While the Company considers these assumptions to be reasonable based on information currently available to it, they may prove to be incorrect. Forward looking information involves known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking information. Such factors include risks inherent in the exploration and development of mineral deposits, including risks relating to changes in project parameters as plans continue to be redefined including the possibility that mining operations may not commence at the Kami Property, risks relating to variations in mineral resources, grade or recovery rates resulting from current exploration and development activities, risks relating to the ability to access rail transportation, sources of power and port facilities, risks relating to changes in iron ore prices and the worldwide demand for and supply of iron ore and related products, risks related to increased competition in the market for iron ore and related products and in the mining industry generally, risks related to current global financial conditions, uncertainties inherent in the estimation of mineral resources, access and supply risks, reliance on key personnel, operational risks inherent in the conduct of mining activities, including the risk of accidents, labour disputes, increases in capital and operating costs and the risk of delays or increased costs that might be encountered during the development process, regulatory risks, including risks relating to the acquisition of the necessary licences and permits, financing, capitalization and liquidity risks, including the risk that the financing necessary to fund the exploration and development activities at the Kami Property may not be available on satisfactory terms, or at all, risks related to disputes concerning property titles and interest, environmental risks, and the additional risks identified in the “Risk Factors” section of the Company’s Annual Information Form for the most recently completed financial year or other reports and filings with applicable Canadian securities regulators. Accordingly, readers should not place undue reliance on forward-looking information. The forward-looking information is made as of the date of this press release. Except as required by applicable securities laws, the Company does not undertake any obligation to publicly update or revise any forward-looking information.
